DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I claims 1-9 and 17-20 in the reply filed on 8/19/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because establishing that the inventions are classified in different classes and/or subclasses establishes that a serious burden exists on the examiner if restriction is not required.  Further, it is noted that the search required for Groups II (method) is not required for Groups I (apparatus) as neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  See MPEP § 2114 and 2115.  Therefore, there would be a serious burden on the examiner if restriction was not required.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2019/0300827) and further in view of Oudenhoven et al. (US 4,682,728).

Regarding claim 1 Liang discloses a fermentation and aging apparatus, comprising: a tank in which a fluid is accommodated; a fermentation container forming a space in which the fluid discharged from the tank is accommodated; a pump disposed in a channel between the tank and the fermentation container to supply the fluid accommodated in the tank to the fermentation container; a flow rate control valve configured to control a flow rate of the fluid discharged from the tank; a heater configured to heat fluid discharged from the tank; a temperature sensor configured to measure a temperature of the fluid passing through the heater; (See Liang Fig. 1  wherein there is a tank 61 in which a fluid is accommodated, a fermentation container 31 into which fluid from tank 1 flows, a pumps 63 and 541  in a channel between tank and chamber, flow rate control valves 612, 53l, 53i,53j, 57a, etc. configured to control flow of fluid discharged from the tank, a heater 75 configured to heat fluid discharged from the tank, and a temperature sensor, i.e. meter, 55 to measure a temperature of fluid passing through the heater.

Liang also discloses a controller configured to control the degree of opening of the valves in order to control the temperature of water supplied to the fermentation container from the tank but does not specifically disclose the nature of the control.

Oudenhoven discloses a water temperature control device wherein a controller controls the degree of opening of a flow rate control valve based on a measured temperature from a temperature sensor in order to accurately control the temperature of the water being delivered. (See Oudenhoven Fig. 7A-7B and Abstract.)

It would have been obvious to one of ordinary skill in the art at the time if filling to provide a water temperature control system including a controller configured to control the degree of opening of valves in a water heating component based on a measured temperature as described by Oudenhoven in the device of Liang because such a controller allows accurate and automated control over the temperature of the water being delivered as would be desirable in the device of Liang. 


Regarding claim 2 modified Liang discloses all the claim limitations as set forth above as well as the device wherein the controller is configured to: increase the degree of opening of the flow rate control valve when the measured temperature is higher than a predetermined target temperature; and decrease the degree of opening of the flow rate control valve when the measured temperature is lower than the predetermined target temperature. (See  Oudenhoven wherein when the measured temperature is higher than a target temperature the controller increases the degree of opening of the cold water supply valve and when the measured temperature is lower than the predetermined target temperature it decreases the opening of the cold water supply valve.)

Regarding claim 3 modified Liang discloses all the claim limitations as set forth above as well as the device wherein the controller is configured to: periodically measure the temperature of the fluid passing through the heater through the temperature sensor; and control the degree of opening of the flow rate control valve based on the measured temperature, a predetermined target temperature, and a previously measured temperature.  (See Liang and  Oudenhoven Figs. 7A-7B wherein the controller periodically measures fluid temperature  of hot water, i.e. fluid passing thorugh the heater, by utilizing a temperature sensor and controls the valve opening degree based on the measured temperature, a target temperature, and previously measured temperature.)
 
Regarding claims 6 and 7 modified Liang discloses all the claim limitations as set forth above including the controller configured to open the valve when the measured temperature is higher than the predetermined target temperature, and close the valve opening when the measured temperature is lower than the predetermined target temperature but does not specifically disclose the flow rate control valve comprising a step motor which is controlled to perform opening and closing of the flow rate control valve.


Oudenhoven discloses a device for providing hot water wherein a flow rate control valve is controlled by operating a step motor by increasing or decreasing the step in the appropriate direction.

	It would have been obvious to one of ordinary skill in the art at the time of filling to open and close a valve using a controlled step motor, i.e. increasing and decreasing the step, as described by Oudenhoven in the device of modified Liang because such step motors allow accurate and automated control over valve opening and closing as would be desirable in the device of modified Liang.
	Furthermore it is noted in regards to increasing or decreasing the step to variously open and close the valve one of ordinary skill in the art would recognize that this would be utilizing the motor in the appropriate direction as taught by Oudenhoven.


Regarding claim 8 modified Liang discloses all the claim limitations as set forth above as well as the device wherein the temperature sensor is installed in the heater or between the heater and the fermentation container. (See Liang [0103] wherein the temperature sensor, i.e. meter 55, are located at the outlet of the heater, i.e. between the heater and fermentation chamber.)
Regarding claim 17 Liang discloses a fermentation and aging apparatus, comprising: a tank in which a fluid is accommodated; a fermentation container forming a space in which the fluid discharged from the tank is accommodated; a pump disposed in a channel between the tank and the fermentation container to supply the fluid accommodated in the tank to the fermentation container; a flow rate control valve configured to control a flow rate of the fluid discharged from the tank; a heater configured to heat fluid discharged from the tank; a temperature sensor configured to measure a temperature of the fluid passing through the heater; (See Liang Fig. 1  wherein there is a tank 61 in which a fluid is accommodated, a fermentation container 31 into which fluid from tank 1 flows, a pump 63 in a channel between tank and chamber, flow rate control valves 612, 53l, 53i,53j, 57a, etc. configured to control flow of fluid discharged from the tank, a heater 75 configured to heat fluid discharged from the tank, and a temperature sensor, i.e. meter, 55 to measure a temperature of fluid passing through the heater.

Liang also discloses a controller configured to control the degree of opening of the valves in order to control the temperature of water supplied to the fermentation container from the tank but does not specifically disclose the nature of the control.

Oudenhoven discloses a water temperature control device wherein a controller controls the degree of opening of a flow rate control valve based on a measured temperature from a temperature sensor in order to accurately control the temperature of the water being delivered. (See Oudenhoven Fig. 7A-7B and Abstract.)

It would have been obvious to one of ordinary skill in the art at the time if filling to provide a water temperature control system including a controller configured to control the degree of opening of valves in a water heating component based on a measured temperature as described by Oudenhoven in the device of Liang because such a controller allows accurate and automated control over the temperature of the water being delivered as would be desirable in the device of Liang. 

Modified Liang also discloses the controller is configured to: increase the degree of opening of the flow rate control valve when the measured temperature is higher than a predetermined target temperature; and decrease the degree of opening of the flow rate control valve when the measured temperature is lower than the predetermined target temperature. (See  Oudenhoven wherein when the measured temperature is higher than a target temperature the controller increases the degree of opening of the cold water supply valve and when the measured temperature is lower than the predetermined target temperature it decreases the opening of the cold water supply valve.)

18. The fermentation and aging apparatus of claim 17, wherein the controller is configured to: periodically measure the temperature of the fluid passing through the heater through the temperature sensor; and control the degree of opening of the flow rate control valve based on the measured temperature, a predetermined target temperature, and a previously measured temperature.  (See Liang and  Oudenhoven Figs. 7A-7B wherein the controller periodically measures fluid temperature  of hot water, i.e. fluid passing thorugh the heater, by utilizing a temperature sensor and controls the valve opening degree based on the measured temperature, a target temperature, and previously measured temperature.)
 

Regarding claim 19 modified Liang discloses all the claim limitations as set forth above including the controller configured to open the valve when the measured temperature is higher than the predetermined target temperature, and close the valve opening when the measured temperature is lower than the predetermined target temperature but does not specifically disclose the flow rate control valve comprising a step motor which is controlled to perform opening and closing of the flow rate control valve.


Oudenhoven discloses a device for providing hot water wherein a flow rate control valve is controlled by operating a step motor by increasing or decreasing the step in the appropriate direction.

	It would have been obvious to one of ordinary skill in the art at the time of filling to open and close a valve using a controlled step motor, i.e. increasing and decreasing the step, as described by Oudenhoven in the device of modified Liang because such step motors allow accurate and automated control over valve opening and closing as would be desirable in the device of modified Liang.
	Furthermore it is noted in regards to increasing or decreasing the step to variously open and close the valve one of ordinary skill in the art would recognize that this would be utilizing the motor in the appropriate direction as taught by Oudenhoven.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2019/0300827) in view of Oudenhoven et al. (US 4,682,728) as applied to claims above and further in view of Park et al. (US 2017/0335256).

Regarding claims 9 and 20 modified Liang discloses all the claim limitations as set forth above as well as the device comprising a flow meter configured to measure a flow rate of the fluid discharged from the tank, but does not specifically disclose the controller is configured to calculate an amount of fluid based on the flow rate measured by the flow meter and turn off the pump and the heater when the calculated amount of supplied fluid reaches a predetermined amount.



Park et al. discloses a beverage making device wherein a heater is placed between a fluid tank and fermenter and a flow meter configured to measure a flow rate of the fluid discharged from the tank, a controller is configured to calculate an amount of fluid based on the flow rate measured by the flow meter and turn off the pump and the heater when the calculated amount of supplied fluid reaches a predetermined amount. (See Park Abstract and [0366])
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide a controller configured to calculate an amount of fluid based on the flow rate measured by the flow meter and turn off the pump and the heater when the calculated amount of supplied fluid reaches a predetermined amount as described by Park in the device of modified Liang because such control ensures the correct amount of fluid is utilized, reduces fluid use costs, and provides automated control over fluid flow as would be desirable in the device of modified Liang.



Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799